DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph 0001, under the heading “Cross-Reference”, line 2, after the phrase “U. S. Patent Application No. 15/276,502 filed on September 26, 2016,” insert – now U.S. Patent No. 10,744,440 B2 --.  Appropriate correction is required.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Claim 11 depends on itself “claim 11”.  Claim 12 depends on itself “claim 12”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 4, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (2014/0260982 A1).
7.	Regarding to claim 1, Williams et al teach an air filter (see Fig. 6) configured to be mounted onto a flat surface within an air intake system of an internal combustion engine (paragraph 0004) shows filter element (2) be mounted within filter housing of an engine air intake system (paragraph 0008) against an end wall of the filter housing comprising a base of a seal (32, 37 in Fig. 6) that is configured to contact the surface and connect an interior of the air filter with an air intake duct of the internal combustion engine comprised of flexible compressible gasket and mounted within the filter housing such that the interior of the filter element (2) is connected to housing outlet [which connects to engine intake], a cap (36) configured to direct an intake airstream into the air filter (2), and a filter medium (4 in Fig. 1) disposed between the base and the cap (36), the filter medium (4) being configured to remove contaminants and particulate matter from the intake airstream entering the air intake duct (filter media (30) inherently removes contaminants from the airstream entering the air intake duct), and the seal (32, 34 in Fig. 6) comprised of a pliable material amendable to being compressed so as to establish an airtight connection between the base and the flat surface.  It is clearly shown in Figure 6 that the seal (32, 37) spans from an interior opening of the base to an exterior of the base.
8.	Regarding to claim 2, Williams et al teach the filter having a cap (36) comprised of a rigid material suitable for withstanding the temperature and pressure within the air intake system as being in snap-fit relation with end cap which would require the material 
9.	Regarding to claim 4, Williams et al teach the base being molded onto and retaining a wire support and the filter medium (see Figs. 3-7).
10.	Regarding to claim 6, Williams et al teach the opening including a diameter that is suitable to receive the largest diameter of the filter medium (see Fig. 7 shows end cap 36 which is one of the two largest diameter portions of the filter element (2) received within annular flange such that the mounting bracket contacts an upper surface of the base (see Fig. 7).
11.	Regarding to claim 13, Williams et al teach a method for an air filter to be mounted onto a flat surface within an air intake system of an internal combustion engine wherein the filter element (2) mounted within filter housing (14) of an engine air intake system against an end wall of the filter housing comprising a base of a seal (32, 37) that is configured to contact the surface and connect an interior of the flangeless air filter with an air intake duct of the internal combustion engine, a cap configured to direct an intake airstream into the flangeless air filter (2) and a filter medium (4) disposed between the base and the cap (36), and coupling a mounting bracket with the base such that the pliable seal (32, 37) may establish an airtight connection between the base and the flat surface.



Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 3, 5, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (2014/0260982 A1), as applied supra, in view of any one of Pettersson (9,334,771 A2), Mahmood (10,132,277 B2), Bergami (2003/0029144 .
16.	Regarding to claims 3, 5, 7, 8, 14 and 15, Williams et al disclose an air filter (see Fig. 6) configured to be mounted onto a flat surface within an air intake system of an internal combustion engine (paragraph 0004) shows filter element (2) be mounted within filter housing of an engine air intake system (paragraph 0008) against an end wall of the filter housing comprising a base of a seal (32, 37 in Fig. 6) that is configured to contact the surface and connect an interior of the air filter with an air intake duct of the internal combustion engine comprised of flexible compressible gasket and mounted within the filter housing such that the interior of the filter element (2) is connected to housing outlet [which connects to engine intake], a cap (36) configured to direct an intake airstream into the air filter (2), and a filter medium (4 in Fig. 1) disposed between the base and the cap (36), the filter medium (4) being configured to remove contaminants and particulate matter from the intake airstream entering the air intake duct (filter media (30) inherently removes contaminants from the airstream entering the air intake duct), and the seal (32, 34 in Fig. 6) comprised of a pliable material amendable to being compressed so as to establish an airtight connection between the base and the flat surface.  It is clearly shown in Figure 6 that the seal (32, 37) spans from an interior opening of the base to an exterior of the base.  Claims 3, 5, 7, 8, 14 and 15 differ from the disclosure of Williams et al in that the air filter further comprises a mounting bracket having a multiplicity of holes configured to receive fasteners to couple the base of the filter element.  Williams et al (-982) does disclose a mounting bracket (44) coupled with the base (see Fig. 1), the mounting bracket (44) being a generally ring-shaped member comprising an 
17.	Williams et al disclose a ridge on externally facing surface (32 in Fig. 6) of the filter, and not a flangeless or a flat ridgeless surface.
18.	Pettersson discloses a filter cartridge with a flangeless or a flat ridgeless surface (see 70, 72 in Fig. 3).  Mahmood discloses a filter cartridge with a flangeless or a flat ridgeless surface (see 120 in Fig. 1).  Bergami discloses a filter cartridge with a flangeless or a flat ridgeless surface (see 4 in Fig. 2).  McCahill et al discloses a filter cartridge with a flangeless or a flat ridgeless surface (see 60a in Fig. 4).  Sasaki discloses a filter cartridge with a flangeless or a flat ridgeless surface (see 11 in Fig. 3).  German discloses a filter cartridge with a flangeless or a flat ridgeless surface (see 14 in Figs. 1 & 3 in Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the surface of Williams’ filter to be flangeless, flat ridgeless instead of having ridge since it is well-known in the art that flangeless filter cartridge would promote tightly fit sealed configuration of the filter .
19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (2014/0260982 A1) in view of any one of Pettersson (9,334,771 A2), Mahmood (10,132,277 B2), Bergami (2003/0029144 A1), McCahill et al (2008/0078147 A1), Sasaki (8,574,332 B2) and German (2008/0209871 A1), as applied supra, and further in view of Williams et al (2015/0314227).
20.	Claim 9 calls for the filter medium configured to be treated with a filter oil composition so as to enhance air cleaning properties of the filter medium.  Williams et al (-227) disclose a filter oil composition and method (Abstract) wherein a filter medium is configured to be treated with a filter oil composition so as to enhance air cleaning properties of the filter medium (a filter oil formulation that causes tackiness throughout an air filter material to enhance filtration of air filtration of intake air to an automobile engine (paragraph 0007).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Williams et al (-982) in view of any one of ) in view of any one of Pettersson (9,334,771 A2), Mahmood (10,132,277 B2), Bergami (2003/0029144 A1), McCahill et al (2008/0078147 A1), Sasaki (8,574,332 B2) and German (2008/0209871 A1) with the teaching of Williams (227) for the purpose of reducing the clogging tendency of an air filter while still attracting airborne contaminants (paragraph 0007).
21.	Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (2014/0260982 A1), in view of any one of Pettersson (9,334,771 A2), Mahmood (10,132,277 B2), Bergami (2003/0029144 A1), McCahill et al (2008/0078147 .
22.	Claims 10 and 11 call for a wire support incorporated into the filter medium so as to provide additional strength and durability to the flangeless air filter.  Williams et al (-144) is directed to an air filter and a wire support incorporated into the filter medium so as to provide  additional strength and durability to a flangeless air filter (paragraph 0036) explaining that a wire screen (18) may be used on an outer and inner surface of the filter media (Figs. 3B & 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Williams et al (-982) in view of any one of Pettersson (9,334,771 A2), Mahmood (10,132,277 B2), Bergami (2003/0029144 A1), McCahill et al (2008/0078147 A1), Sasaki (8,574,332 B2) and German (2008/0209871 A1) with the teaching of Williams (-144) for the purpose of providing additional reinforcement thereby providing additional strength and durability (paragraph 0036).
23.	Claim 12 calls for a powder-coated aluminum screen wire that is co-pleated along with the filter medium so as to reinforce the flangeless air filter.  Williams et al (-144) disclose an air filter with wire screens comprised of powder-coated aluminum screen wire that is co-pleated along with the filter  medium to reinforce the media material (Fig. 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Williams et al (-982) in view of any one of Pettersson (9,334,771 A2), Mahmood (10,132,277 B2), Bergami (2003/0029144 A1), McCahill et al (2008/0078147 A1), Sasaki (8,574,332 B2) and German (2008/0209871 A1) with the teaching of Williams (-144) for the purpose of providing additional reinforcement thereby providing additional strength and durability (paragraph 0036).
Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

25.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,744,440 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is an apparatus and method are provided for a flangeless air filter configured to be mounted onto a flat surface within an air intake system of an internal combustion engine.  The flangeless air filter is comprised of a cone-shaped filter medium, retained between a base and a cap that is fabricated to remove contaminants and particulate matter from an intake airstream.  The base includes a pliable seal that forms an airtight connection between the flangeless air filter and the flat surface of the air intake system.  A mounting bracket and fasteners are used to attach the base to the flat surface, compressing the seal there between.  A cap is disposed on a top of the flangeless air filter and configured to direct the intake airstream around the cap and toward the filter medium.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.